DETAILED ACTION

Status of Claims
Claims 1 and 4-19 are pending.  Of the pending claims, claims 1 and 4-14 are presented for examination on the merits, and claims 15-19 are withdrawn from examination.

Status of Previous 
The previous objection to the specification is withdrawn in view of the replacement abstract filed 09/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the antecedent basis for the limitation reciting “said organic compound having the carbon number of not greater than 8” is ambiguous.  In claim 1, 
Regarding claim 6, the antecedent basis for the limitation reciting “said organic compound having the carbon number of not greater than 8” is ambiguous.  In claim 1, the claim upon which claim 6 depends, the claim recites that each of the first metal particles and each of the second metal particles is coated with an organic compound having a carbon number not greater than 8.  Because there are two instances of organic compound in claim 1, it is unclear to which organic compound is being referred in claim 6.  For examination purposes, the organic compound will be interpreted as applying to the first metal coating, the second metal coating, or both the first metal and second metal coatings.  Appropriate correction is still required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0136763 (A1) or WO 2014/204013 (A1) to Endoh et al. (“Endoh ‘763”) in view Morisada”) (abstracts and computer-generated translation on file) and further in view of US 2012/0298009 (A1) to Endoh et al. (“Endoh ‘009”).
US 2016/0136763 (A1) will serve as the translation of WO 2014/204013 (A1).  In this Office action, all citations to Endoh ‘763 will refer to the U.S. pre-grant publication unless otherwise noted.
Regarding claims 1, 7, and 12-14, Endoh ‘763 teaches a bonding material comprising a silver paste.  Title; abstract.  The paste contains silver particles (para. [0016]), solvent (para. [0021]), and a dispersant (para. [0019]).
 The silver particles contain fine silver particles (first metal particles) having an average primary particle diameter from 1 nanometer to 50 nanometers (para. [0017]) and silver particles (silver micron-particles) (third metal particles) having an average primary particle diameter from 0.5 micrometer (500 nm) to 4 micrometers (para. [0018]).
The fine silver particles (first metal particles) can be coated with an organic compound having a carbon number not greater than 8, such as hexanoic acid (carbon number of 6 saturated fatty acid).  Para. [0017].
The fine silver particles range from 5% by weight to 30% by weight, with the minimum of total silver particles being not less than 90% by weight of the paste.  Para. [0016].  This converts to a fine silver particle content of about 5.5% to about 33.3% by weight of the metal particles, the remainder (66.7% to about 94.4%) being the silver particles. 
Endoh ‘763 does not teach second metal particles having an average primary particle size of 41-110 nm and present in an amount of 2-17% by weight of the metal particles.
Morisada, directed to a joining material, teaches that powders containing particles of two or more kinds (mixed sizes) promotes higher filling properties and improves sinterability.  Para. [0014].  It is preferable to add a third powder (second metal particles) having a size between a first powder and a second powder to allow for greater bonding strength.  Para. [0039].  An example third powder size is 15-45 nm (para. [0041]), which falls between a first powder size of 10 nm or less (para. [0018]) and a second powder size of 40-400 nm (para. [0038]).  
The specific ratio (proportion) is not limited, though the third powder can be added in an amount of 100-300 parts by weight with respect to 100 parts by weight of the first powder (ratio 1:1 to 1:3 of first powder to third powder).  Para. [0044].  The ratio of 1:1 to 1:3 of first powder (first metal particles) to third powder (second metal particles) overlaps the claimed ratio of 14/36 or more (1: 2.6 or more). 
As noted above, the calculated fine silver particle content of Endoh ‘763 is about 5.5% to about 33.3% by weight of the metal particles.  Therefore, for an example fine silver particle content of 10% by weight, the presence of a third powder would be 10%-30% by weight using Morisada’s ratio.  
It would have been obvious to have added silver particles having a size between the fine silver particles of 1-50 nm and the silver micron-particles of 0.5-4 µm of Endoh ‘763, such as between 50 nm and 0.5 µm, to the silver paste of Endoh ‘763 because 
Morisada teaches that the third powder can contain an organic component (para. [0040]), but does not specify the number of carbons in the organic compound.
Endoh ‘009, directed to a bonding material, teaches that silver nanoparticles are coated with an organic material that preferably has 8 or less carbon atoms.  Para. [0032].  When the surfaces of the nanoparticles are coated with organic materials, the particles can be easily produced and provided in powder form as well as easily mixed.  Para. [0033].  Thus, it would have been obvious to one of ordinary skill in the art to have ensured that the organic component of Morisada is a coating comprising an organic material containing 8 or fewer carbons because it would improve ability of the silver particles to be incorporated into the paste in the form of a powder.
Regarding claim 4, Endoh ‘763 teaches that the silver particles (third metal particles) can be coated with oleic acid (carbon number not less than 9).  Para. [0018].  The fine silver particles range from 5% by weight to 30% by weight, with the minimum of total silver particles being not less than 90% by weight of the paste.  Para. [0016].  This converts to a fine silver particle content of about 5.5% to about 33.3% by weight of the metal particles, which overlaps the claimed range, the remainder (66.7% to about 94.4%) being the silver particles. 
Regarding claim 5 and 6, Endoh ‘763 teaches that the fine silver particles can be coated with an organic compound having a carbon number not greater than 8, such as hexanoic acid (carbon number of 6 saturated fatty acid).  Para. [0017].  Additionally, 
Regarding claims 8 and 9, Endoh ‘763 teaches that the solvent comprises an alcohol (polar solvent), such as 1-decanol.  Para. [0021].
Regarding claim 10, Endoh ‘763 teaches that the dispersant contains a phosphate ester and an acid dispersant containing a carboxyl group.  Para. [0019].
Regarding claim 11, Endoh ‘763 teaches that the sum of the fine silver particles and the silver particles is not less than 90% by weight of the paste.  Para. [0016].

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered, but they are not persuasive. 
Applicant’s position is that Endoh ‘763 alone or in combination with Morisada cannot provide a bonding material that is easily printed and that can satisfactorily bond a Si chip to metal substrate by preventing voids from being generated in a metal bonding layer and/or on the boundary between the metal bonding layer and the Si ship or the copper substrate even if no pre-burning is carried out when the Si chip is bonded to the metal substrate.
In response, Endoh ‘763 discloses that the bonding material can be easily printed on an article to be bonded and can restrain voids from being produced in a bonded portion in which the article is bonded to another article.  Para. [0008], [0015].  It can also be seen in Morisada that the comparative example (Sample 4) shows the presence of many voids on the fracture surface, whereas the inventive example (Sample 1) shows a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 8, 2021